r~·     1.·,




    FROM;
         •) RA.K E L•. WI L L1 S Jf ·1 S1S I3D
         H. 1-1. [l) FF .1 f L 1~ UN I T - [a) C. lf
        :lhlol FM jtJS Y
        TEN tJ ES~ EE C:D LiJJJ :11 T)(. 1 S gg ~
                                                                        RECEiVED t.N
                                                                        ~OfCR~NALA~
        ,                                                                    , MAY 14 2015
      TO,
         THE ~u.STIC..ES DF                                                  Abli AeoMl, Cfe!Fk
              THE C.DURT 0 F CRIMIAJA.L A.PPEAL~                 ~"::


              P. o. ~DX 1:230~ 1 CA PI TfJ L ~TATIDtJ
                                        ,·

              AtJST7Al 1 TEXA~· 7B7//

              R.E =                          --
                       J:N·'EX. PARTE I)RAKE L, W!LliS1 WR-77,:J'-Ib-D7
                       1: Ca CAU5E  .MD, FOR- .2'-IDjO- T (A & B) 1 IN THE
                       1) IS T RItT C0 U RT 0 F ~ALL AS CO UN ,T !j.
                            LETTER. MD TI.~tJ REB-IJE-5 TZI\JG LEAVE TO
                        F 1 L E A PET I           T I 0 N F 0 R A WR. IT DF N\~1\1 •)/\MUS
              TD Tf-tE H5/J.;         LDLJI~E        PEAASOtJt CLERk!
              'NtJOU~ .YoU PLE:/\~f_ I,JFOR_M IHE ttlUftr THAT [),J ~ECE.Mi?lfrQ
              oz, ~oJJ       ,   ItJ THE A.~ovE JVuMBEREA CAu_sE                       nr:   Atr.roAJ,
              TI-!A.T RELATO(( ''~AN~E•\ OVER'' HI~ SLJPPLEMEAJ'TA.l APP-
                                  ,

              LitA.TiiJN J:QR A POST- CONVItfiD/J WR.II L)F HABEA~
              CDR PuS ART. I Ia 0'1 ~ V~ A.~ C. C.4 P. TO TI-lE H~ H. LD r-~IEV~
              U fJ IT - T r) [ Ll      1     d. wIa I ~ M 10 5-l/        I     IE N tJ E ~ S E E -
                                                       ~~Jf I


( cc)
 ,i_~




            cDLD IJ ~ I       T EX A~ 7 5 g8 L/       I   PR I   ~b AI     A.IJ I H{) RIT 1 E~ F DR!. Mtrr.-
            LIJJG ·rF1£Je
            TJ-lf: ~ LJ B M 1 -~S IDIJ ~ATE           OF FE g R.uA~~ J l1 aDll-                  tJF ({ELAIDR~   '
                                                                   '

            D rti.bi.NAL PDSI- [DI\JV ItT IO/'J WRIT 0~ t:-tA.f&fAS [IJ(J.,_(Ju~
            1f,rJ7, DN iJEL.ENL~Ert tJ'i, .2ol(- RELATDRs JuPPLfM&JrAL APPLI-
            L-kT IOAJ rDQ          A.    Posr- LO!'J\JftTID.".J" W{('f1              ~r-   1-JA(!EAS LDf{.fJuS
            1/.07~ WAS \'TI/t'\fl~'\\ flA"P\£t\ lJVEA. ID PRTIDrJ AU1HIJR.IT1ES.
                      IT l-lA.~ PAS~E'\ ~ /:2 ~EARS SII\JC.E RELATD~'~ '~E(fM~ER.
                                                  1


            OS ' ciOil- SLJ PP LE AAEJJT AL A. PPLILA. TIDJJ IJF J.iABEM                            [l)R.Pu~ I L011

            HAS SEEAJ 1-tArJ)\Ei~ OVER TO THE --PRI5DtJ A.tJfHDRIT1~~ F"lJR
            NLA1L rJJb. IWE rR.rAL tbu~r aF RELA.To((') toi\J vrL fiDJJ
            CbULt\ AJ 0 T MA.KE 1\. F ItJ 1\ I.rJ (;S 0 F FALT~ A.f\/1\ ClJ.JJ CLtJ~WrJ

            OF LA.W TJ..\R.OlJG~ E.VIr\t.rJTIA.~ i-tEA.R.IrJb 1 As QE.~tJIR.E•\
                                    '                                                                   \
            B~ V,A., t.CP.        AR.T# /Lt)7, BEL/\US.E TRIAL [{)Ut( ~L·)IJT RE-
            CE.LVE Tl~f PETITilJtJ I ·:)o TlJ NO F~lJLT                                    OF QE:L/\IQ~S OWA11
            w11 T Lt4 LEA.VE ~ REL/\TDQ ~JITH tJ () MLES~
                                                                               1

                                                                                              10 1R.TAL [DoR1.''
                                                          P9/~c2

rcc)
        '
            •'.:·,:
 .'-~...




           A~ tJt= Tt-lf S.U~MIS~IO/\J •\ATE 01=" 11-liS LETTErQ. Ml!J·r:rDAJ
           Rt&UE~T       I.rJG LEA..\JE TD -~1 LE A PETIT IDJ\J FOP.. A. Wf.,..-;:;-,'




                   c.ooPE~ v~ ~R.ooKSi-\IR..E, 10 r.3d j77,J7Cf                            fs-rh cu~      1qq5).
                   1-tOU.SI[)/J V~ L~C..I<     1   42,7        u, S.   JftJfo, IDg 5al!:+. :J37q,/DI LEd.
                      ~4s ftqggL


              I.   ~~~EA:S L.O((.f>US f{E ~ brD5, l
                                                                                                     II         ,,

                        HA.r:1EA~ tD~~U ~ PET ITIDtJ                    s HCJUL·~    ~E ~EtN\.£.'1 FILE•\
                   WHErJ PETIT IDJJ I~ HM,\E'\ 0\JE({ TD P((ISO/'J ~u-n-\O({ff:IE~
                    FOR NLA.I L 7.1Jb .. J2 U• S, C. A~ § J !l5 tt o
                         A 1-\A.~EA) PET1T1DN 5HDuL'! f1E •1EEJAE•\ FZ:LE:'l WHEAl THE
                   PEIITID.AJ IS.         HAN•1E 1~ OVE:ft ID PR.I~ON AUTI-lfJR.ITIE~ FDR..                          N\A-
                   .ILI!Jbo SIMILA.QL'1                1   IN C.DlJ PER V. ~Rnr,KjJ-\If. ,.
I




            TI-lE PRDC.E.)SING Ot= HTS IJDIItf. 1\JEtESSAR.!Ltj C.EA.5E.5>
            As, _t;DDN A~ HE 1-\A.I\/1~ S IT ~ VE.fZ [,.] ~d
                                                                            \\
                                                                                     .·a+ j~fo,
       d. C.DtJSTITIJ11DI\!Al LA-W I 1,   ~ l~ // \fER.t,JDI\J~     Af\JrJ •.   TcxA.~    C. C. P.
             ART~ f LD 1   I   ~   3 (b)   0




       3o M.J\ 1\J ~ J\ MUS KE ~ .3 {o'!al) I J~
                 M./\1\Jt\/\MU~ RELIEF Mf\"3 BE bf SUC.f-l Tl-lAT Tlif({E I~ NO RODM I="DfZ fHE EXEA.l:I~E OF
 t\:r~tRE T IOI\Jt

      PuR_)UA.rJT ID THE ORI.GI!VAl d'URIS '~I C. T.IDIJ CJJ:" Tf~IS
[{)UQT   I   RE LA.TO (( Pf,..   ,_




                    i                      ·                               II·                ,,   ·
           B1:1 :! T S JuRIS ~~I C. T :r D 1\1             TD   1)   D AtJ II\J tiU :r R.Y II\Jm Tl~ E MAT-
           TEr  .
  ;,.\




               0 tJ AP((1 L ~ 3 i .:2 oi 4 1 T 1-l E 1~, w,                 c.o FJ: IE v\ uAJ r T ~s , tllA1 Lf   .
   ·~




           . REJ~TDR. Wt\S L-1 r-jEE•\ DF MA."fEftiA.L EVI•\EtJ(f 10 MAl. THEr  .
  ·~




       , ~ILLE•\,
                    11
                         Tl{EflE :I.S NO PRDV.ISIOtJ FD(( A.rJ APPEA.L C..DtJ-
        CEA-1\JIJJG TI--\E PR!.~DAI A.U IHDRI TIES MAIL S ~S TENt ftJ
        PE~ FDR.M Tl-\E t~lJ T Y lJ F PRlJL.E )SIAJG A.!J 1\ M.~I L 1·tJ6          A
                                                  '



                                \
        IDtJ r T D THI; TtQ.IAL [()U f.L T     0 F 14 :IS [0/J VIt.. T1DrJ FD\R.. F1litJ6.
        '' TI~E IJJ A.B1 LIT .'1 TD A.PP EAL LEAVE.~ RE L~ fD R W11l-\ JJ 0
        A'\E13..UA.IE REME:·~Y A.l LA.W~' TI-\Er                                '                                       '



 R.E~-rR/\'11\lT:\) (CitiNG &Lf\l.KLE~[,E: V.l\lllSDiJ,43l iJ,5d~3i
71 1 q7      5. Lt. 1fLJ:;. 1, S:i L. Ed. jd t3h flqq7 \ ( "[T] 1-\"E' V£R~ PuRPD~E
Ol= THE WRII Di= \4~~EA~ ttJR.PLlS ·~~ 'TD SA.FEGUAR.1\ A 9ER-
 _soJJ~ FREE~lJM FRDNt ;\ETEI\fTTOtJ~ .uJ VIDLAT I{ji'J DF C..DJJ~I-
I TU/101\JAL bUARA.tJTEE ~"l) AtJ;\ E~ PAR.TE RI\MZ~ I 4:14 ~.1/.
Jd :1!10 1 l!l ~ (TEX. \ q{og) (''THE PURPnSE [)~ TI~E WRIT tl F
 l-iABEA~ CORPuS I~ TO OBTAirJ A. ~PEEl\.~ A 1)LfU'~IlATIDtJ

OF A JJE({~DtJS RIGHT fD LigER.A1IOIJ FR/JM ILLEGAl R.EsTR-
 A IJJ T''),
         -RELA.TbR. l4A.~ ATTA.tHE A. CbPY CiT= J.iiS 1~EtEM.BER D&1
                                           1
                                            \



d.Dll    1   -~UPPLEMt:rJTAL        t:\PPL1LA TIOJJ FD~ A Pi:l~f~ C.OJJVILT--
IDIJ WR.IT OF HABEA~ Lb~PUS A{{TIJ l\l07t V.A~CL(\ THErz£-

 Fo({f .RELA.Tf)~ R.E&LJE~ T THIS l~DrJ>~ CtJf.J((T TO PLEA~E MAKE
II             \t   .
 "lf\J&UI({~ !tjTO       THE M~IT E(( OR. I ~StJ E A WRIT CJF MfvJ,)AJiuJ.S
wrrH TUE MA.N 1\Ar'£ oF AR-rtc.LE 1LD?,                       vl A. c.c. P.
                                                RE~PELTFLJLU1 SUBM.11TE•l,
                                                1>1n.. I)Jt.O.M t. ~1S1Si30




r ·• \
•
                               COURT OF CRIMINAL APPEALS OF TEXAS
                             APPLICATION FOR A WRIT OF HABEAS CORPUS
                           SEEKING RELIEF FROM FINAL FELONY CONVICTION
                          UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07

                                           INSTRUCTIONS

    1.      You must use the complete form, which begins on the following page, to me an
            application for a writ of habeas corpus seeking relief from a final felony conviction
            under Article 11.07 of the Code of Criminal Procedure. (This form is not for death-
            penalty cases, probated sentences which have not been revoked, or misdemeanors.)

    2.      The clerk of the trial court in which you were convicted will make this form
            available to you, on request, without charge.

    3.      You must file the entire writ application form, including those sections that do not
            apply to you. If any pages are missing from the form, or if the form has been
            downloaded and the questions have been, renumbered or omitted, your entire
            application will be returned as non-compliant. If your application is returned as
            non-compliant, the clerk of the trial court wiD write a note of the defect on your
            application and return the form to you without filing it.

    4.      You must make a separate application on a separate form for each judgment of
            conviction you seek relief from. Even if the judgments were entered in the same
            court on the same day, you must make a separate application for each one.

    5.      Answer every item that applies to you on the form. You may use additional pages
            only if you need them for item 17, the facts supporting your ground for relief. Do
            not attach any additional pages for any other item 17.

    6.      You must include all grounds for relief on the application form as provided by the
            instructions under item 17. You must also briefly summarize the facts of your claim
            on the application form as provided by the instructions under item 17.

    7.      Do not cite cases or other law in this application forrn. Do not make legal
            arguments in this form. Legal citations and arguments may be made in a separate
            memorandum.

    8.      You must verify the application by signing either the Oath Before Notary Public or
            the Inmate's Declaration, which are at the end of this form on pages 11 and 12. You
            may be prosecuted and convicted for aggravated perjury if you make any false
            statement of a material fact in this application.

    9.      When the application is fully completed, mail the original to the clerk of the
            convicting district court. Keep a copy of the application for your records.

    10.     You must notify the clerk of the convicting district court Of any change in address
            after you have filed your application.




    Revised: September I, 2011                                                          ATC-11.07
                                     !LJPPLE ME tJI Al APflLI.C.A TI()rJ.
                                 EV :1.1\ EtJ 'l"IAA.Y     ~E Afb:A.ll':. RI:~U&.S TE•~

                                           Case No . ...,......,-----,----,--
                                 (The Clerk of the convicting court will fill this line in.)



                    IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                  APPLICATION FOR A WRIT OF HABEAS CORPUS
                SEEKING RELIEF FROM FINAL FELONY CONVICTION
               UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


.NAME:       9RAKE L~FA.Yern: \.lilLIS
.DATE OF BIRTH: _.;..uir~Jl.._YL......Jiu.l.,_
                                           1 ..LI...~...Q7L...3....____-,----------,---------­
.PLACE OF CONFINEMENT: CDFF!E U\ UtJIT- 'fi}Cf-Cr 1\

.TDCJ-CID NUMBER: _,0._...15....__.__,7.~5'._I3.....0'------- SID NUMBER:

(1)     This application concerns (check all that apply):

        D(      a conviction                                       0         parole

        1M      a sentence                                         0         mandatory supervision

        0       time credit                                        0         out-of-time appeal or petition for
                                                                             discretionary review


(2)     What district court entered the judgment of the conviction you want relief from?
        (Include the court number and county.)



(3)     What was the case number in the trial court?



( 4)    What was the name of the trial judge?

        THE f.IOtJ.   )
                          I   Rt. f. I< M.A f, N I   ~


Tl-l7S !S A .!luPPLEM.EtJTAL APPLIC..~Tl.OJ\l rD 1"HE DQ!.&.IAJA.l A.PPU.CATt.OAl rtJ
ll.tl1, APPL!..fAiiOI\1 *'=- WOR-.24D.1D-I(A), PE,j')IJIJ& :£1\1 THE TR.t~tL LD!JR.i
At.JI\ FI.LE.•~ OtJ .1-11- il1 t1lYIUidtd DIJ .:l"t.JLY 13, .2.011.


                                                             1



Revised: September I, 2011                                                                            ATC-11.07
(5)     Were you represented by counsel? If yes, provide the attorney's name:



(6)           ' the date that the judgment was entered?
        What was

         MAY 11 ,2009

(7)     For what offense were you convicted and what was the sentence?


(8)     If you were sentenced on more than one count of an indictment in the same court at
        the same time, what counts were you convicted of and what was the sentence in each
        count? ·




(9)     What was the plea you entered? (Check one.)

        o guilty-open plea                o guilty-plea bargain
        K not guilty                      o nolo contendere/no contest

        If you entered different pleas to counts in a multi-count indiCtment, please explain:




(10)    What kind of tria~ did you have?
                               \
        o no jury                               o jury for guilt and punishment

        ~   jury for guilt, judge for punishment

(11)    Did you testify at trial? If yes, at what phase of the trial did you testify?

         Ye)- t;u:r t T      IAINO l F:AIC E

(12)    Did you appeal from the judgment of conviction?

        til yes                          o no




                                                  2


Revised: September I, 2011                                                              ATC-11.07
        If you did appeal, answer the following questions:

        (A)     What court of appeals did you appeal to? ~!F1H                               •XL.srA:tC.r- ~AU A~
        (B)     What was the case number?             ...~o.O£.i,5J....:..:...JOL9:J...-~Ou.O.u)L..tl0l...:.7.L..--~C:..!J~..___ _ _ _ _ _ __


        (C)     Were you represented by counsel on appeal? If yes, provide the attorney's
                name:
                IKE l=IQ,J., bEBORAH J:A.Rt!J.S 1 5TA'IE BAA. l:t: D(oS43jOo

        (D)     What was the decision and the date of the decision? fo.EF!A.M.E•}-b- .2~- 1()

(13)    Did you file a petition for discretionary review in the Court of Criminal Appeals?

        o yes                             Ill   no

        If you did _file a petition for discretionary review, answer the following questions:

        (A)     What was the case number?

        (B)     What was the decision and the date of the decision? _ _ _ _ _ _ _ __

(14)    Have you previously filed an application for a writ of habeas corpus under Article
        11.07 of the Texas Code of Criminal Procedure challenging this conviction?

        • yes     AI:J. 1Ill              o no

        If you answered yes, answer the following questions:

        (A)     What was the Court of Criminal Appeals' writ number?._ _ _ _ _ _ __

        (B)     What was the decision and the date of the decision? _jPuE;o.llr.JL:.•lul:.J!AoJJJC:z..:r_ _ _ __

        (C)     Please identify the reason that the current claims were not presented and
                could not have been presented on your previous application.

                 THIS        I&   A SUPPI EM.EMIA.L APPliCATION T{) GAn E A,( AAhi:-

                 TOI\.IA.l ClA.INl..       nuE TD THE APPL:C.ftWI'S IMEtPERtiJJCE IiJ

                 HE ~~r·\ /JOT RECobAJz.z.E -rHe C.tA:tt~t Rr:ztJ!3 PREjfAJfE,I rtJ na:s

                 ~UPPLEM.E/\JTAL         APPL'! C.AT ID,J.




                                                       3


Revised: September 1, 2011                                                                                                     ATC-11.07
(15)    Do you currently have any petition or appeal pending in any other state or federal
        court?

        )!(   yes                        o no

        If you answered yes, please provide the name of the court and the case number:




(16)    If you are presenting a claim for time credit, have you exhausted your
        administrative remedies by presenting your claim to the time credit resolution
        system of the Texas Department of Criminal Justice? (This requirement applies to
        any final felony conviction, including state jail felonies)

        o yes                            o no

        If you answered yes, answer the following questions:

        (A)         What date did you present the claim? - - - - - - - - - - - - - - -

        (B)         Did you receive a deCision and, if yes, what was the date of the decision?



        If you answered no, please explain why you have not submitted your claim:




(17)   Beginning on page 6, state concisely every legal ground for your claim that you are
       being unlawfully restrained, and then briefly summarize the facts supporting each
       ground. You must present each ground on the form application and a brief
       summary ofthe facts. lfyour grounds and brief summary of the facts have not been
       presented on the form application, the Court will not consider your grounds.



                                                   4


Revised: September 1, 2011                                                                ATC-11.07
                          If you have more than four grounds, use page 10 of the form, which you may copy
                          as many times as needed to give you a separate page for each ground, with each
                          ground numbered in sequence.

                          You may attach a memorandum of law to the form a·pplication if you want to
                          present legal authorities, but the Court will not consider grounds for relief in a
                          memorandum of hw that were not stated on the form application. If you are
                          challenging the validity of your conviction, please include a summary of the facts
                          pertaining to your offense and trial in your memorandum.
                                                                             ({.EL~VAtJ"f                     ~1A1"f ll~ n.t1"S

              II. "
              1"\flPiiC.a.tl+                   1.1AS
                                                             ..        j
                                                              dlc!1t.+e.d
                                                                                         ('
                                                                                         .roL ,4- Q.
                                                                                                          h     tl
                                                                                                                 f.tggra.vll.. h!c!     Se..wo.. I           L ,,
                                                                                                                                                     As.~a.uh·
                                                                                                                                                                       f\
                                                                                                                                                                     O-r

  J                                         ~uPPLE   M.EAJTA.L   C.l~I..M



NgbHMl                  ttJAIJ'&JI\ ~ ·~A.T HI~ TR.:t~L C/)WJSE L fl~l~ER£•\ .IN~FI=ft:.TZVE
A~SlSTAtJC.E 1          WHERE C..btuJSE l •\:r1} NOT RE&UE.ST A. CHAR(,E OtJ TUJ: les~Et:l
XtJ~Lui\t::l\ D~~fr.JtE I'J~ IAJ•\EC..f.AIL~ wz·r!4 A. ti-JzL•' t!Y .:iE~uAt. ffi!JrAtT,
~R~§~BiPb'fH~etJdkb~J~N~~~ggravtl+ed ~t2'i.ual AHI1Uif ot ll ehfld'
+be :ndic±dlen+. a.Heged ±haJ Applicao+   pwe±ra.+ed ±he !>etua.t
Dcga.o of 1-he c.hiid wi+h b:~                    £tl\ger. {[, R. vaL,   1,   a+   -pgs, J!s),
 i)ur~Dg +rial           +he   c.hild compla.lllatlf 1 n.foe ,ve4'rnld k•'Yillltl 6resllliy

brinKtiled  fs.v.) 1 +o+: £,'ed +bar A.pplicaf\+ ca.use.d her ba.od to
frwc.h his paais. Js . F. \lfJL. 3J 1.1± p9s. 5r2-tzA). Or1 +wo rHW
 separa.+e oc.cassioll no+ a.tleged :a fhe :na:e.+mea+J Ap_pi:c.ao+
                                     1


touched her priva.te par+s w:±h his h1111d, Ls.F. VQL, 31 a+ pgS,f,t-
 iOB)., Appl:c.ao+ :s            s.w.)s s!ep-fa:+ber. tlurL'\9 h.·s -tcl,d Appl.'co11f
                                                                                   '
adm:±+ed he had                 on ,,cc.ass~'ot'l ±ooched ·B.w. 1s aod her ymmgtr
s:bl:ngs' ~r!va.±e pt1r±S through. ±heir tlo±b;ttlg whfie. they Jlepted,
because +h.e" were. cbroalc bed we++ec.5 1 +a Make. sora fhev were.
                    }                                   .                                I




n(2± ·we±• Applie.a.n± fur+her fQr,f;t;:ed thed he was B.W.'s o.nd
her    ~rbflll9.S'       primary         c.11re   glvtr wh:te +heir mo+ber             wortGROUND TWO:




FACTS SUPPORTING GROUND TWO:




                               7


Revised: September I, 2011         ATC-11.07
GROUND THREE:




FACTS SUPPORTING GROUND THREE:




                                 8


Revised: September I, 2011           ATC~ll.07
GROUND FOUR:




FACTS SUPPORTING GROUND FOUR:




                                9


Revised: September 1, 2011          ATC-11.07
GROUND:




FACTS SUPPORTING GROUND:




    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
        RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                10



Revised: September I, 20 II                               ATC-11.07
                                             VERIFICATION

         This application must be verified or it will be dismissed for non-compliance. For verification purposes, an
applicant is a person filing the application on his or her own behalf. A petitioner is a person filing the application on
behalf of an applicant, for example, an applicant's attorney. An inmate is a person who is in custody.

         The inmate applicant must sign either the "Oath Before a Notary Public" before a notary public or the
"Inmate's Declaration" without a notary public. If the inmate is represented by a licensed attorney, the attorney may
sign the "Oath Before a Notary Public" as petitioner and then complete "Petitioner's Information." A non-inmate
applicant must sign the "Oath Before a Notary Public" before a notary public unless he is represented by a licensed
attorney, in which case the attorney may sign the verification as petitioner.

         A non-inmate non-attorney petitioner must sign the "Oath Before a Notary Public" before a notary public
and must also complete "Petitioner's Information." An inmate petitioner must sign either the "Oath Before a Notary
Public" before a notary public or the "Inmate's Declaration" without a notary public and must also complete the
appropriate "Petitioner's Information."




                                       OATH BEFORE A NOTARY PUBLIC

STATE OF TEXAS

COUNTY OF-----~


         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ,being duly sworn, under oath says: "I am the applicant I petitioner

(circle one) in this action and know the contents of the above application for a writ of habeas corpus and, according

to my belief, the facts stated in the application are true."




                                                          Signature of Applicant I Petitioner (circle one)


SUBSCRIBED AND SWORN TO BEFORE ME THIS                              DAY OF _ _ _ _ , 20_



                                                          Signature of Notary Public




                                                               11



Revised: September I, 20 II                                                                                  ATC-II.07
..



                                          VERIFICATION
          (Complete EITHER the "oath before a notary public" OR the "inmate's declaration.")


                                  OATH BEFORE NOTARY PUBLIC

     STATE OF TEXAS, COUNTY OF _ _ _ _ _ _ _ __

     _ _ _ _ _ _ _ _ _ _ ,BEING FIRST DULY SWORN, UNDER OATH, SAYS:

     THAT HE/SHE IS THE APPLICANT IN THIS ACTION AND KNOWS THE CONTENT OF

     THE ABOVE APPLICATION AND ACCORDING TO APPLICANT'S BELIEF, THE FACTS

     STATED IN THE APPLICATION ARE TRUE.




                                            Signature of Applicant

SUBSCRIBED AND SWORN TO BEFORE ME THIS _ _ DAY OF _ _ _ _ _ _ __



                                          Signature of Notary Public




                                        INMATE'S DECLARATION

     I,   OYlAI "
       •
...




                     Signature of Attorney

      Attorney Name: _ _ _ _ _ _ _ _ _ _ _ _ __

      SBOT Number: _ _ _ _ _ _ _ _ _ _ _ __

      Address:




      Telephone:




                                                      12
            Misc. Docket No. 06-103          Page 13 of 13   ATC 11.07 (Rev. 03-05-07)
'     '      .




     S~ua.f - fl.{Sll.u It t:lt'         t1.   t:h~id by -p~rliH·rll.··Htlll c·t -+he. C.hlldls .Se'iua..l
     wt+h +he.. r~l\ger I +he. e.v: de-nelL a.ddut.e.d dodl\g ~p~l :lan+ tr: a I                  s
     wa.~ .~uf.P:c.~e.n+ +o Wfl.rflln+ t1. c.na.rgtL {')f\ '':nde.tlUie..y wtfh a C.h:ld
     by ~e..'tu4-1 ton+Llt+. A~plilat'lt~ +ri£LI tDrJt\sel.ti.td not re4ut.s+
    1-ha..t +he. jury be. th£tr9ed                 011     ~tlde.t.e.f\t y   wt+h    ll. t~iid   by, .Se:itltl.l
    C.tm+ll.tt ~ or re.ope~+ +he Jury be. c..har9e.d                         "ll any     fe..~se.r offut..$ fL.

    Alor d:d +h£ tried c.ovr+ sua.. .spot\+e. c.t-.o.r9e.                    oil   a. lt.Her tlffe.(l5e.
    ·rHE RE LE VMT ~IA1EMEJJ1 1.11=' FA.Cf~ fhJ PA&E AftJ~~EJt ~"'1.VE. OF 11-11.S
    APPL!C.A.TI.O.AJ AA.E IAIC.OA.PORA.TE•\ A5. PART OF IHE ~UPPoR.T:tJJ& J:"A£15 Fi'R.
    Tt(IS .SUfJPlEME:I\IiAL C.LA.rN\.e

                                          E\11. r\ EJJ T 1-'. R. '{ Hf.AR.:t.N (, RE &lJ f S1"
                                           .                             I


          :Applic.a.nf     Jubmt+~      +ha.t +hEYe iS 11 ntud Por,-1-hll.                 .fvr~her de.v~lt)~-

    M.EtJr O.f +he. fO..tA·5        re.le.Vlltl+   to hiS .(U~ple.t1IO.fl.jaJ c.lll•th1 b~ ~'l'dl:Ne..t­

 +lve. a.5s,'.s+ante. bf C{)tJAJ~e.IJ t1tld rellJ!e.!f~ thcd· +h;~ tour+ \JOUid
 CJrd~r           +ho..+ a..n e_vidfYlt;ary hidrfllB be_ toll.dm:+ed9 Fvf.fhllr, Appli-
ta.t~+           opplHe. +-11e.   de.ve.loptt~M+     D.P    +h~ PL1d·~       via    tlr'l ll.~f;dllvi+'    beeau.se
t1 f.'f i   d 11 v; +s c.a n no+ be c. ross- 2-ill.m: n~d,




                                                           - ts-
       EXHIBIT NO. 1
   \


       \

       EXHIBIT NO. 1




       EXHIBIT NO. 1




       EXHIBIT NO. 1




       EXHIBIT NO. 1




       EXHIBIT NO. 1




       EXHIBIT NO. 1




       EXHIBIT NO. 1




(cc)
                                        ------~----------~------------------------~-·-·---·-~---·-----------------------~--·




FR0'-'611
            Drake L. Willis ~ 1575130
            Coffield Unit-TDCJ-CID
            2661 FM 2054
            Tennessee Colony, Texas
            Zip 75884

   '1'0:
            TBE J'US'l'ICES OF "l'HE COURT OF CRIMINAL AP.PEAtS
            PoOo Box 12308, Capitol Station
            P.O. Box l23CS
            Austin, Texas 78711

            RE:
                   EXPARTE DRAKE L. WILLIES, from D~llas County:
                   Tri.el Court 'Writ No ... ·N-0&-24020-A
                   T.C. Cause No. FOS-~4020-T

                                                            LETTER MOTION REQUESTING LEAVE TO
                                                         FILE A PETITION ~OR A WRIT OF MANDAMUS


            The Hon., t6uise Peaison, Clerk:
            r"·"'-··~   ....'11    ...· - ...   _.,   _ _ _ ....   ...   _,r._.,..;._...   ~~~-.   .....   ,...._ot.__,_   ,_t.-..-•   --        'ltall""'O'Idl~~t=h      0        ~.1'\'"1'1   .t-
            ~CIU..LU               }"VU         f-I.S.C"QQ't:      .LII._V,_.UI            '-"lTV          \w\,;I'A&. '-   '-11Q\oo    '-"1-&    U£.:1\.al&i.:II"APti!h   \ill .   .C.v.-.•r    ""''
            the                   above               numbered
                               cause of action1 that I submitted a SUPPLE-
            MEN1'AL                A POST-CONVICTION \iRI'l' · OF HABEAS, to
                                          APPLICATION                             FOR
            the Clerk of the trial court for filing. It h~& been more than
            45 days since the submission date, and the trial court has not
            made a Findings of Fact ~oncl~sion Of L~w, on the ORIGinAL o~
            SUPPLEMENTAL APPLICATION                                                         ~s            is required· by ART. 11.07,                                               V·AoC.C~P~,
            ~nd of the date of the submission o~ this LETTER MOTION RmQUESTING
            LEAVE TO PILE A PETITION FOR WRI~ 6~ HABEAS COR?USr l have nbt
            been notified. that the Original and Supplemental Applications
            h~ve                   been               transmitted                             to the Court of                                   C~iminal                  Appeals aa man-
            ;:J;;~ted              by law.                                                                                                             ·

           Would you please request that th~ Court make inquiry in~o
              matter, or in the alternative grant leav~ to file a Petition
            the
        .For A Writ Of Mandamus.

                                                                                                                                  Sincer~ly



   cc:
            The Hon., Gary Fitzsimmons, District Clerk
                Frank Crowley Courts Building
                133 No Riverside Blvd. LB 12
                        Dallas, Texas 75207-4313
       EXHIBIT NO. 2




       !EXHIBIT NO. 2




       EXHIBIT NO. 2




       EXHIBIT NO. 2




       EXHIBIT NO. 2




       EXHIBIT NO. 2




       EXHIBIT NO. 2




       EXHIBIT NO. 2




(cc)
                                                              MAY 9, 2012


            .FROM:
                     Drake L. Willis ~ 1575130
                     Coffield Unit-TDCJ-CID
                     2661 FM 2054
                     Tennessee Colony, Texas
                     Zip 75884

              TO:
                     THE JUSTICES OF
                     THE COURT OF CRIMINAL APPEALS
                     P.o; Box 12308, Capitol Station
                     Austin, Texas 78711

                     RE: APPLICATION FOR A WRIT OF MANDAMUS IN.EXPARTE.DRAKEI WR-77,246-01
                         TRIAL CotJR'l' CAUSE NUMBER FOS-24020, I'N THE DISTRICT COURT OF
                         DALLAS. COUNTY.

                                            LETTER APPLICATION FOR ISSUANCE OF
                                                    A WRIT OF MANDAMUS


                       '1'0 THE JUSTICES OF SAID COURT:
                     Now Comes, DRAKE t. WILLIS, pro-se,- ®Relator" in the above numbered .
                     and     styled cause        of     action, and respectfully shows good cause
                     for     the issuance        of     a writ of mandamus. Hereinsupport Relator
                     will show that on MARCH 21, 2012,-this Court in a written ORDER
                     directed the Dallas County District Clerk (Respondent's Court's
                     Clerk) in,ihe matter.oi:the ~p~ii~at{on for writ of-habea~ corpu~ ·
                     filed ·iri EXPAR'l'E DRAKE WR~77,246-:-01, to f.ile a response to Relator's;.
                     applicat:iol}. for a writ of mandamus _wi__thin 30 days_9f the_Court's
;   ·,. .
                     MARCH 21, 2012,_ Order.'_ More· than                30     days has elasped since the
                     Court's       order,    and ·Relator         has     not     received notice that the
                     Respondent       Court's         tlerk     has complied with this Cou~t's March
                     21, 2012, order. Therefore                Relator requests that the Court would
                     issue     a    writ    of   mandamus        to     compell the Respondent Court to
                     comply with the mandate of ARTICLE 11.07 V.A.c.c.P. (See Court's
                     March 21, 2012 ORDER).
                                                                      ·Respectfully Submitted
       EXHIBIT NO. 3




       EXHIBIT NO. 3




       EXHIBIT NO. 3




       EXHIBIT NO. 3




       EXHIBIT JNO. 3




       EXHIBIT NO. 3




       EXHIBIT 1!10. 3




       EXHIBIT NO. 3




(cc)
       EXHIBIT NO. 4




       EXHIBIT NO. 4




       EXHIBIT NO. 4




       EXHIBIT NO. 4




       EXHIBIT NO. 4




       EXHIBIT NO. 4




       EXHIBIT NO. 4




       EXHIBIT INfO. 4




(cc)
          ~
::- •.        '__..-....;.J
                                                 TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                      (
                                                   THE OFFICE OF THE GENERAL COUNSEL
                                                      INTER-OFFICE COMMUNICATION


          TO:.                Willis, Drake                                               DATE: September 10,2014
                              TDCJ # 1575130
                                                                                          UNIT: Coffield Unit

          FROM: TDCJ - Office of the General Counsel                                      SUBJECT: Correspondence



         This is in response to your recent letter to:        Legal Affairs (Leonard Peck)                           Dated: _ _ _-"'S"'lep"'-'t""em"-'--"'be""r--"2,_,.=:2_,_0"-14,____ __

         _ _ _ _ Your correspondence received by this office relates to the
         above litigation and will be forwarded to the Office of the Attorney
         General representing the Agency.                                                        ::-:---:-::-:-Issues related to education should be directed to the Windham
                                                                                                 School Principal on the unit. Continuing Education issues should be sent
          ::-::::--:---.Your letter is being returned unanswered pursuant to TDCJ                to the Windham School District, P.O. Box 40, Huntsville, TX 77342.
         Offender Orientation Handbook which states, in part, "You should
         always try to solve your problem with staff on your unit or facility before             -:-:----:_Issues related to your commissary account, should be
         VQ!! submit your grievance.          Always submit your original to the                 directed to: Local Funds, P.O. Box 99, Huntsville, TX 77342-0099.
         grievance investigator on your facility, and if you appeal a decision to                Issues related to commissary purchases should be directed to the Unit
         the next level, you must always submit your appeal with the original                    Commissary Supervisor.                  ·
         Step 1 to the grievance investigator on your facility." Resubmit your
         appeal to the grievance investigator on your unit.                                      ...,.,----Issues related to your Inmate Trust Fund account should be
                                                                                                 directed to: E & R Programs, Inmate Trust Fund, P.O. Box 629,
         ::-:--:-----c:Every effort is being made to process grievances within the time          Huntsville, Texas 77342-0629.
         limits outlined in the Offender Grievance Procedure. For information
         regarding your grievances, you should contact: Offender Grievance                      =---:-- Your       request for Protective Custody/ Safekeeping/Unit
         Procedure, P.O. Box 99, Huntsville, Texas 77342-0099.                                   Transfer, due to LIFE ENDANGERMENT has been received by this
                                                                                                 office, and was immediately forwarded to the appropriate staff for
         _ _ _ _If you have a complaint or allegations to be made relating to                    immediate investigation and action on your behalf.
         staff misconduct (i.e., verbal harassment, acts of discrimination, etc.)
         they should be directed to the Unit Warden or designee.                                 _ _ _ _ Issues related to meals, sack lunches, special diet menus, etc.,
                                                                                                 are not appropriate for handling by this office. Send an I-60 to the Food
         --:-:--:--If you have a complaint or allegations to be made relating to                 Service Manager so they may take immediate action regarding your issue.
         staff misconduct (i.e., excessive UOF; acts of retaliation;) or any                     If this proves to no avail, you may contact: Asst. Director of Food
         crime committed by offender/employee on State property they should                      Service, P.O. Box 99, Huntsville, TX 77342-0099. Requests for
         be directed to the unit Office of Inspector General investigator or contact             religious meals should be sent to the Unit Chaplain.
         the Office of Inspector General, Investigations Division, P.O. Box 99,
         Huntsville, Texas 77342-0099.                                                          _ _ _-,-The unit physician is the primary care provider at the unit
                                                                                                level and is responsible for the determination of medical treatments,
         -,----,-...,-Issues related to time calculations, sentencing, concurrent               medical restrictions, and scheduling services. You should. attempt to
         time/stacked time, jail time, forfeited good conduct time, back-dated good             resolve your problem on the unit level first by contacting the unit medical
         conduct time, class, promotion, etc., should be directed to the                        administrator, in writing, for assistance. Subsequently, if you are not in
         Classification Records Office, Time Section, P.O. Box 99, Huntsville,                  agreement with his/her response you can write to the Patient Liaison
         Texas 77342-0099.                                                                      Program, Health Services, P.O. Box 99, Huntsville, TX 77342-0099.

         _ _ _ _The TDCJ-CID has policies and procedures in effect for                              X         Issues related to legal assistance should be directed to State
         processing an offender:s request for an inter-facility transfer. You                   Counsel for Offenders, Legal Services Section, P.O. Box 40Q5,
         should contact the Unit Chief of Classification and/or Administrative                  Huntsville, TX 77342-4005. Law library issues, legal visits with other
         Segregation Committee so your request can be processed. The committee                  offenders, etc., should be addressed to Access to Courts at P.O. Box 99,
         will give careful consideration to the request, and appropriate action will            Huntsville, TX 77342-0099.                               ·
         be taken. The State Classification Committee makes the final decision.
                                                                                                _ _ _ _The information presented in your letter is inappropriate for
         ---:-:-,-·AnY issue related to religious programs, services, holidays,                 handling by this office. Direct your correspondence to the appropriate court
         or activities should be directed· through the Unit Chaplain or the TDCJ                I state department I or agency responsible for reviewing your concerns.
         Chaplaincy Department, P.O. Box 99, Huntsville, Texas 77342-0099.

         _ _ _ _ Parole related issues should be directed to the Unit
         Institutional Parole Officer or contact 'the Board of Pardons & Paroles or             ADDITIONAL COMMENTS:
         Parole Division, 8610 Shoal Creek Blvd., P.O. Box 13401 Capitol
         Station, Austin, TX 78711.

         -----"X..__Public Information Act Section 552.028(a)(l), Texas
         Government Code provides: "A governmental body is not required to
         accept or comply with a request for information from an individual who
         is imprisoned or confined in a correctional faCility."
    iP-utK
J             lfllt!L                    TEXAS DEPARTMENT OF CRIMINAL JUSTICE- INSTITUTIONAL DIVISION

                                                        INMATE REQUEST'TO OFFICIAL
    REASON FOR REQUEST: (Please                     chec~ on~)

    PLEASE. ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST; TO THE
    PRQ~ER
      ...... ..
                .PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.
          {.. :~~

                                                       -                                                                              /

    1.    0 .Unit· Assignment,          Transfer (Chairman                                5.   0   Visiting List (Asst. Director of   ssification, Administration
              · .iAdtffin'istration Building)                                                      Building)
         ~,?-;:~~,:;.:, /( -• .: -_
    2.    0 Rest~r~tio~ of Lost overtime (U          1t Warden-if approved, it            6.   0                           nd related information (Unit Parole
                    will be forwarded to the State isciplinary Committee)

    3.    0         Request for Promotio in Class or to Trusty Class                      7.   0   Inmate Pris' Record (Request for copy of record, infor-
                    (Unit Warden- if aP.pr:. ved, will be forwarded to the Director                mation o arole eligibility, discharge date, detainers-Unit
                    of Classification)                            TDCJ-QGC                         Adf!Jini ratiqn)

                    Clemency- rdon, parole, earlyout-mandatO~WJ~iOJhl
    4.    0
                    (Board o Pardons and Paroles, 8610 ShoiP'6fetM ~lvf:f.l
                                                                                      4   8. · 0   Pe sonal Interview with a representative of an outside
                                                                                                   agency (Tre{ltment Division, Administration Building)
                    Austin exas 78757)
                                                                HUNTSVILLE

    TO:     7i)~1          LE&AL         AF_f_~~EO!JARA e.Ef..~k,_,_)
                                                           . . _ _ _.
                                             (Name and title of official)
                                                                                                       DATE:      act·-oa~ Jell/
                                                         r·~...._




Living Quarters:       JJ- ~O_!j__-~__L__   _ _ _ _ __




DISPOSITION: (Inmate will not write in this space)




t\-1·60 (Rev. 11·90)
                                       TEXAS DEPARTMENT OF CRIMINAL JUSTIC~-\Ii\~';/!TUTIONAL DIVISION

                                                        INMATE REQUEST TO OFFICIAL
."   {



     .REASON FOR REQUEST: (Please check one)
         .                                                --~...       .
·PLEASE ABIDE· BY THE FOLLOWING CHANNELS OF COMMU   ATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
 PROPER. PERSON, AND GET AN ANSWER TO YOU MORE   CKLY.

     1:, 0 'unit Assignment, Transfer (Chairman of Clas · cation,                                                     5.     0      Visiting List (Asst. Director of cia
                  ·Administration Building)                                      -                                                  Building)

     2.      D    Restoration of Lost overtime (Unit    rden-if approved, it                                          6.     0      Parole requirements and· elated information (Unit Parole
                  will be forwarded to the StateD' iplinary Committee)                                                              Counselor)

     3.      0      Request for Promotio in Class or to Trusty . Class                                                7. ·   0      Inmate Prison   cord (Request for copy of record, infor-
                 ·-::,(/Jnit Warden- if apJJ. ved, will be forwarded to the Dir~ctor                                                mation on p /e eligibility, discharge date, detainers-Unit
                    of Classification                                     .     · ·                                                 Administr, wn).
                                                             ..
     4.      0    Clemenc -Pardon, parole, early out-mandatory supervision ·                                          8.     0      Pers nat Interview with a representative of an outside
                  (Boa11 of Pardons and Paroles, 8610 Shoal Creek Blvd.·                                                            agency (Treatment Division, Administration Building)
                  Au in, Texas 78757)



     TO:         llAllT MAil ((ooiYl
                         ·
                                                     /Me,s,_ doR~i:J)
                                            (Name and title of official)
                                                                                                                                           . DATE:       ---t;,O~'t._-~J,"---"-'1_____
                                                                                                                                                                                 ;, t2~1J_L_f-'C._4- - -
                                                                                               ~.   --
     ADDREss:            2.~ftt Fhl Mslf;                    TG.tV,Jes:sct!J;{:;,:!.tJ.,..J.Y; TexAS 7~ggy
                                                                                     ~..,;.
                                                                                              '~    - .
                                                                                               : '.;.._\
                                                                                                                 "'
                                                                                                           .:.:.,-r.~
                                                                                                                                                     '       '

                                                                           ;__   --\~--:-. ~~:.a                             -:t4. ·:__ . __
      Attltcifid T-&o
                                                                     /J11WI< /j&rf/

                                                            No: .   JS7.£J3t)                      Unit:   C!J
Living Quar\ers:-   __,X'1--~/.....,_,/...L-~
                        _                    -_,T~·------   Work Assignment:.      T I~
                                                                                      I t1            111\~-J----:------
                                                                                              JIJ,., AJ
                                                                                             1f1!,i.J., ..:lo,t ~{)'1/_______.:__ __

DISPOSITION: (Inmate. will not write in this-space)


      t (st. Clerk_ (h~ led                       ~ 12/tz/11
       No     fYV                                               ..
                                               ..




/   -&1-60 (Rev. 11-90)   ::: 1·\:,·   j '!:
                                                          i


                                                      t
                                  TEXAS DEPARTMENT OF CRIMINAL JUSTICE- INSTITUTIONAL DIVISION
          •·
                                                  INMATE REQUESTTO OFFICIAL
REASON FOR REQUEST: (Please check one)

PLEASE ABIDE·BY THE FOLLOWING CHANNELS OF COMMU ICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER. PERSON, AND GET AN ANSWER TO YOU MORE  CKLY.                   ,...,~, , .
                                                     ·:"-\.:\. .-;},--
                                                                 ,,..                              ·-·
1.    0    Unit Assignment, Transfer (Chairman of Classit'                           5.     D      Visiting tist-(Asst. Director of classificati
           Administration Building)                                                                Building)     l
                                                                                                                 I
                                                                                                                 ,i


2.    0        Restoration of Lost overtime (Unit W: en-if approved, it              6.     0      Parole reriv_Yrements
                                                                                                               ,..,,     and relat       information (Unit Parole
               will be forwarded to the State Disc· tt;~ary Committee)                             Counselor) .t
•                                                     I

3.    0        Request for Promotion . Class or to Trusty Class                      7.     0      Inmate Prison Reco (Request for copy of record, infor-
               (Unit Warden- if appro 'd, will be forwarded to the Director                                         igibility, discharge date, detainers-Unit
               of Classification) ·                                   -
                                                                              ·"''


4.    0    Clemenc ardon, parole, earlyout-mandatorysupervision .                    :8:   '"i:J   Person Interview with a representative of an outside
           (Boali of Pardons and Paroles, 8610 Shoal Creek Blvd.                                   age   (Treatment Division, Administration Building)
           A in, Texas 78757)



TO:   t),JI_T tllAIL P.o0A1 (M.Q)                             MD~)E:,0)_ _ _ _
                                       (Name and title of official)
                                                                                                         DATE:        C)4~J.3-.2JJ!t/